                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SANDRA CLAPPS,                                      :
     Plaintiff,                                      :
                                                     :                  CIVIL ACTION
           v.                                        :                  NO. 19-3745
                                                     :
 STATE FARM INSURANCE                                :
 COMPANIES,                                          :
      Defendant.                                     :


                                           MEMORANDUM
 JONES, II         J.                                                              March 18, 2020

I.         BACKGROUND

           Sandra Clapps (“Plaintiff”), initiated this insurance dispute against State Farm Fire and

 Casualty Company1 (“Defendant”), by filing a Complaint in the Philadelphia County Court of

 Common Pleas on July 16, 2019. On August 20, 2019, Defendant removed the case to this

 Court. (ECF No. 1.) Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 3.) Plaintiff filed a

 Response in Opposition to Defendant’s Motion to Dismiss on September 10, 2019. (ECF No. 4.)

 A brief summary of the pertinent facts alleged in Plaintiff’s Complaint is set forth below.

           Defendant issued Plaintiff an insurance policy (the “Policy”)2 covering Plaintiff’s

 property located at 15 Wisler Avenue, Chalfont, Pennsylvania 18914 (the “Property”). (Compl.

 ¶ 3.) On or about September 2, 2018, Plaintiff’s Property sustained physical loss and damage,

 believed by Plaintiff “to be the result of a peril insured against under the Policy.” (Id. at ¶ 4.)



 1
  Although Plaintiff named “State Farm Insurance Companies” as the Defendant in this case,
 Defendant indicates in its Motion to Dismiss that its proper title is “State Farm Fire and Casualty
 Company.”
 2
     Plaintiff did not attach a copy of the Policy to the Complaint. (See Compl. ¶ 3.)
  Plaintiff promptly notified Defendant of the loss. (Id. at ¶ 5.) However, Defendant refused and

  has continued to refuse to pay Plaintiff monies owed for the covered loss and damage to the

  Property. (Id. at ¶ 6.) Based on these and other allegations, Plaintiff alleges that Defendant

  breached the parties’ insurance contract, acted in bad faith, and violated Pennsylvania’s Unfair

  Trade Practices and Consumer Protection Law (“UTPCPL”), Unfair Insurance Practices Act

  (“UIPA”), and Unfair Claims Settlement Practices (“UCSP”) regulations.


II.      STANDARD OF REVIEW

         In ruling on a Rule 12(b)(6) motion, courts must “‘accept all factual allegations as true,

  construe the complaint in the light most favorable to the plaintiff, and determine whether, under

  any reasonable reading of the complaint, the plaintiff may be entitled to relief.’” Phillips v. Cty.

  of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d

  361, 374 n.7 (3d Cir. 2002)). However, “‘threadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.’” Fowler v. UPMC Shadyside, 578

  F.3d 203, 210 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “To prevent

  dismissal, all civil complaints must [] set out sufficient factual matter to show that the claim is

  facially plausible.” Fowler, 578 F.3d at 210 (internal quotation marks omitted). “A claim has

  facial plausibility when the plaintiff pleads factual content that allows the court to draw the

  reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

  678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard . . .

  asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. It is the

  “defendant [who] bears the burden of demonstrating that a plaintiff has failed to state a claim




                                                    2
   upon which relief can be granted.” McDonough v. State Farm Fire & Cas. Co., 365 F. Supp. 3d

   552, 557 (E.D. Pa. 2019) (citing Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005)).


III.      DISCUSSION

          A.      Breach of Contract

          Count I of Plaintiff’s Complaint alleges that Defendant breached the parties’ insurance

   contract. (Compl. ¶¶ 8–12.) Ordinary contract law principles apply to interpretation of

   insurance policies because “insurance policies are considered contracts.” Transamerican Office

   Furniture v. Travelers Prop. & Cas., 222 F. Supp. 2d 689, 691 (E.D. Pa. 2002). To state a claim

   for breach of contract under Pennsylvania law, a plaintiff is required to plead: “‘(1) the existence

   of a contract, including its essential terms, (2) a breach of a duty imposed by the contract[,] and

   (3) resultant damages.’” Orange v. Starion Energy PA, Inc., 711 F. App’x 681, 683 (3d Cir.

   2017) (quoting Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir. 2003)).

          Under Federal Rule of Civil Procedure 8(a), “a plaintiff [may] assert the existence of an

   express, written contract either by setting it forth verbatim in the complaint, or the plaintiff may

   attach a copy as an exhibit, or plead it according to its legal effect.” Pierce v. Montgomery Cty.

   Opportunity Bd., Inc., 884 F. Supp. 965, 970 (E.D. Pa. 1995) (internal quotation marks omitted).

   Accordingly, it is not fatal to Plaintiff’s breach of contract claim that the Policy was not attached

   to the Complaint. See Transp. Int’l Pool, Inc. v. Ross Stores, Inc., No. 6-1812, 2009 WL

   1033601, at *3 (E.D. Pa. Apr. 15, 2009) (acknowledging that a plaintiff asserting a breach of

   contract claim is not required to attach the contract to the complaint). And in any event,

   Defendant attached a copy of the Policy to its motion. (Mot. Dismiss Ex. B.) There is therefore

   no dispute regarding the existence of a contract between the parties. See Kofsky v. Unum Life

   Ins. Co. of Am., No. 13-5647, 2014 WL 4375725, at *1 n.1 (E.D. Pa. Sept. 2, 2014) (“We will



                                                     3
consider the content of the Policy, even though it was provided by [the defendant] as part of its

Motion and not by [the plaintiff] as part of his Complaint.”).

       Defendant argues that Plaintiff’s breach of contract claim should be dismissed because

the Complaint does not identify the terms of the Policy applicable to Plaintiff’s claim, does not

allege facts establishing that it breached a duty owed to Plaintiff under the Policy, and does not

relate Plaintiff’s alleged damages to any contract terms allegedly breached by Defendant. (Mot.

Dismiss Br. 3.) However, Defendant does not support its argument with citations to any

analogous cases, and the relevant case law from this circuit weighs heavily against Defendant’s

position. As the court explained in Transport Int’l Pool, Inc.:

       When a plaintiff pleads a contract according to its legal effect, the complaint does
       not need to resort to formulaic recitation of the elements of the alleged contract;
       rather, the complaint must allege facts sufficient to place the defendant on notice of
       the contract claim in such a way that the defendant can reasonably respond.

2009 WL 1033601, at *3. In another case, the court expressly rejected the same arguments

raised by Defendant here and held that the plaintiff’s complaint adequately alleged breach of an

insurance contract:

       First, [the plaintiffs] have pleaded the existence of a contract with State Farm,
       namely the insurance policy, and they have alleged that an essential term of this
       policy was that State Farm was to cover losses to the insured property. Second,
       they have alleged that State Farm breached this contract when it failed to pay
       benefits due under the policy. Third, [the plaintiffs] have alleged actual loss or
       injury, as set forth by the estimates attached to the Complaint.

Yeoman v. State Farm Fire & Cas. Co., No. 5:17-cv-4159, 2018 WL 2363608, at *2 (E.D. Pa.

May 24, 2018). And in Kofsky v. Unum Life Ins. Co. of Am., the court found that although an

insured’s allegations of damages “lack[ed] detail,” the allegations concerning damages were

sufficient to overcome a motion to dismiss because the plaintiff “claim[ed] that he suffered

damages as a result of [the defendant’s] alleged breach.” 2014 WL 4375725, at *2.




                                                 4
        Here, Plaintiff provided the location of the Property, and alleged that the Property

suffered damage insured against under the Policy. (Compl. ¶¶ 3–4.) Plaintiff pleads that she

promptly and timely notified Defendant of the covered losses, but that Defendant has refused to

pay her monies owed for the damage. (Id. at ¶¶ 5–6, 10.) And Plaintiff expressly alleges that

she suffered damages due to Defendant’s breach of its duties under the insurance contract, i.e.,

that Plaintiff has not received “funds sufficient to bring [her] home to [its] pre-loss condition.”

(Id. at ¶¶ 6–7, 10.)

        “[A]ccept[ing these] factual allegations as true” and “constru[ing] the complaint in the

light most favorable to the plaintiff,” as the Court must do at this stage of the litigation, it is clear

that Plaintiff has adequately stated a claim for breach of contract. Phillips, 515 F.3d at 233.

Although the Complaint may not recite each of the essential terms of the parties’ contract, it

sufficiently places Defendant on notice of the claim such that it can reasonably respond. See

Transp. Int’l Pool, 2009 WL 1033601, at *3. Plaintiff has alleged the same level of detail that

courts in this district have repeatedly found sufficient to state a breach of contract claim, and this

Court declines to depart from those holdings here. See Yeoman, 2018 WL 2363608, at *2;

Kofsky, 2014 WL 4375725, at *2. Accordingly, Defendant’s Motion to Dismiss with respect to

Count I of Plaintiff’s Complaint is denied.

        B.      Bad Faith

        Count II of Plaintiff’s Complaint alleges that Defendant’s conduct constituted statutory

bad faith. (Compl. ¶¶ 13–16.) In Pennsylvania, a claim of bad faith brought against an insurer is

recognized by 42 Pa.C.S.A. § 8371. Given the absence of an explicit definition of “bad faith” in

§ 8371, Pennsylvania courts have provided a definition. See Terletsky v. Prudential Prop. &

Cas. Ins. Co., 649 A.2d 680, 688 (Pa. Super. Ct. 1994). Bad faith in the insurance context is a




                                                    5
“‘frivolous or unfounded refusal to pay proceeds of a policy[, evidencing] a breach of a known

duty (i.e., good faith and fair dealing), through some motive of self-interest or ill will; mere

negligence or bad judgment is not bad faith.’” Smith v. State Farm Mut. Auto. Ins. Co., 506 F.

App’x 133, 136 (3d Cir. 2012) (quoting Nw. Mut. Life Ins. Co. v. Babayan, 430 F.3d 121, 137

(3d Cir. 2005) (citing Terletsky, 649 A.2d at 688)).

       “To recover under section 8371, a plaintiff must show by clear and convincing evidence

that the insurer did not have a reasonable basis for denying benefits under the policy and that the

insurer knew or recklessly disregarded its lack of reasonable basis in denying the claim.” Wolfe

v. Allstate Prop. & Cas. Ins. Co., 790 F.3d 487, 498 (3d Cir. 2015) (citing Terletsky, 649 A.2d at

688). Mere insinuation of bad faith does not warrant recovery. MGA Ins. Co. v. Bakos, 699

A.2d 751, 754 (Pa. Super. Ct. 1997). The focus of a § 8371 claim is “‘the manner in which

insurers discharge their duties of good faith and fair dealing during the pendency of an insurance

claim.’” Wolfe, 790 F.3d at 499 (alteration omitted) (quoting Berg v. Nationwide Mut. Ins. Co.,

Inc., 44 A.3d 1164, 1178 (Pa. Super. Ct. 2012)).

       Defendant seeks dismissal of Plaintiff’s bad faith claim, arguing that the Complaint “fails

to provide the factual allegations necessary to show . . . how State Farm allegedly acted without a

reasonable basis, and/or knew or recklessly disregarded its alleged lack of reasonable basis for its

claims handling.” (Mot. Dismiss ¶ 21.) Defendant cites ten (10) prior cases from this circuit in

support of its argument, several of which are discussed below. (See id. at ¶ 23.)

       In Soldrich v. State Farm Fire & Cas. Co., the court dismissed the plaintiff’s bad faith

claim because “nothing in the Complaint set[] forth any facts to support the[ plaintiff’s]

conclusory allegations” concerning that claim. No. 5:15-cv-1438, 2015 WL 7568442, at *4

(E.D. Pa. Nov. 25, 2015). The court further explained its reasoning as follows:




                                                  6
       Plaintiff alleges that Defendant “unreasonably delayed the handling of the
       Plaintiff’s insurance claims,” but there are no facts alleged in the Complaint that
       relate to the alleged delay, such as the length of time that passed between the date
       when Plaintiff notified Defendant of his claims and the date that Defendant
       responded to them. “Essentially, Plaintiff’s cursory allegations assert that
       Defendant lacked a reasonable basis for denying Plaintiff’s claim for benefits, but
       do not provide any factual allegations from which the Court could make a plausible
       inference that Defendant knew or recklessly disregarded its lack of a reasonable
       basis for denying benefits.”

Soldrich, 2015 WL 7568442, at *4 (quoting Pasqualino v. State Farm Mut. Auto. Ins. Co., No.

15-77, 2015 WL 3444288, at *5 (E.D. Pa. May 28, 2015)). The court likened the conclusory

nature of the complaint’s allegations to the plaintiff’s allegations in Mozzo v. Progressive Ins.

Co., where that court held: “Nothing in the Complaint sets forth any facts regarding Defendant’s

actions, let alone actions from which the Court can infer a bad faith claim.” No. 14-5752, 2015

WL 56740, at *3 (E.D. Pa. Jan. 5, 2015). In Mozzo, the court reviewed another case cited by

Defendant in its motion—Atiyeh v. Nat’l Fire Ins. Co. of Hartford:

       Similarly, in [Atiyeh], the plaintiff averred that defendant “(1) falsely and
       fraudulently represented that plaintiff had not performed routine maintenance on
       the premises; (2) unreasonably refused to indemnify plaintiff for his loss; and (2)
       breached its duty of good faith and fair dealing by: (a) failing to conduct a
       reasonable investigation, (b) denying benefits to plaintiff without a reasonable
       basis, (c) knowingly or recklessly disregarding the lack of a reasonable basis to
       deny plaintiff's claim, or (d) asserting policy defenses without a reasonable basis.”
       The court found that these averments were “merely conclusory legal statements and
       not factual averments.” Noting that the court need not credit bare legal conclusions
       and that plaintiff had not “demonstrated, by pleading basic facts, the elements of a
       claim for bad faith,” the court granted the defendant’s motion to dismiss that claim.

2015 WL 56740, at *3 (quoting Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591,

599–600 (E.D. Pa. 2010) (internal citations omitted)). The court also surveyed several other

relevant cases from this circuit, and concluded: “Repeatedly, courts have dismissed bad faith

claims under Federal Rule of Civil Procedure 12(b)(6) where the complaint set forth ‘bare-

bones’ conclusory allegations that did not provide a factual basis for an award of bad faith




                                                 7
damages.” Mozzo, 2015 WL 56740, at *2. In Blasetti v. Allstate Ins. Co., the court similarly

dismissed the plaintiffs’ bad faith claim, finding that the “plaintiffs would have [the court] infer

reckless indifference from the mere fact that [the insurer defendant] denied their request for

coverage,” as the complaint did not include “sufficient factual allegations to suggest an absence

of a reasonable basis on the part of [the insurer] for denying [the] request.” No. 11-6920, 2012

WL 177419, at *4 (E.D. Pa. Jan. 23, 2012); see also Eley v. State Farm Ins. Co., No. 10-cv-5564,

2011 WL 294031, at *3–5 (E.D. Pa. Jan. 31, 2011) (dismissing bad faith claim due to plaintiffs’

failure to support the claim with sufficient factual allegations).

       Comparing the allegations in Count II of Plaintiff’s Complaint with the bad faith

allegations in the cases discussed above, it is evident that Plaintiff has failed to allege enough

factual content to avoid dismissal of her bad faith claim. As in those cases, Plaintiff’s bad faith

allegations are nothing more than conclusory statements devoid of any factual detail. For

example, like the plaintiff in Soldrich, Plaintiff alleges that Defendant “fail[ed] to complete a

prompt and thorough investigation of Plaintiff’s claim” and “fail[ed] to promptly provide a

reasonable factual explanation of the basis for the denial of Plaintiff’s claim” (Compl. ¶ 15b, j),

“but there are no facts alleged in the Complaint that relate to the alleged delay, such as the length

of time that passed between the date when Plaintiff notified Defendant of [her] claims and the

date that Defendant responded to them.” Soldrich, 2015 WL 7568442, at *4. In short, Count II

of Plaintiff’s Complaint contains nothing more than “bare-bones conclusory allegations that d[o]

not provide a factual basis for an award of bad faith damages.” Mozzo, 2015 WL 56740, at *2.

       In her opposition brief, Plaintiff does not address or attempt to distinguish any of the

cases cited in Defendant’s motion. Instead, Plaintiff asks the Court to deny Defendant’s request

to dismiss her bad faith claim based solely on a single authority: 1009 Clinton Props., LLC v.




                                                  8
State Farm Fire & Cas. Co., No. 18-5286, 2019 WL 1023889 (E.D. Pa. Mar. 4, 2019).

However, a review of the complaint in that case only underscores the complete lack of factual

content alleged here, as Plaintiff’s bad faith allegations are simply a verbatim copy of the

allegations from that complaint. Compare 1009 Clinton Props., 2019 WL 1023889, at *1–2

(listing bad faith claim allegations), with Compl. ¶ 15a–m. While the court in that case deemed

those allegations sufficient, it surely did not intend to create a rule whereby all future plaintiffs

could simply parrot the exact same allegations in order to survive a motion to dismiss. The

federal pleading standards demand more. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (“a plaintiff’s obligation to provide the grounds of his entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do”) (internal quotation marks, citations, and alterations omitted); Phillips v. Cty. of

Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (“without some factual allegation in the complaint,

a claimant cannot satisfy the requirement that he or she provide not only ‘fair notice,’ but also

the ‘grounds’ on which the claim rests”) (quoting Twombly, 550 U.S. at 555 n.3). Accordingly,

Plaintiff’s statutory bad faith claim under § 8371 is dismissed without prejudice to Plaintiff’s

ability to amend that claim if she so chooses.

       C.      UTPCPL

       Count III of Plaintiff’s Complaint alleges that Defendant’s conduct violated the UTPCPL.

(Compl. ¶¶ 17–23.) “Pennsylvania’s UTPCPL . . . ‘is designed to protect the public from fraud

and deceptive business practices.’” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 497 (3d

Cir. 2013) (quoting Gardner v. State Farm Fire & Cas. Co., 544 F.3d 553, 564 (3d Cir. 2008)).

The UTPCPL enumerates twenty specific prohibited practices that constitute “[u]nfair methods

of competition” and “unfair or deceptive acts or practices.” See 73 Pa. Stat. Ann. § 201-2(4)(i)–




                                                   9
(xx). The statute also contains a catchall provision which prohibits one from “[e]ngaging in any

other fraudulent or deceptive conduct which creates a likelihood of confusion or of

misunderstanding.” Id. at § 201-2(4)(xxi). To state a claim “under the catchall provision of the

UTPCPL, if a plaintiff alleges deceptive conduct, a plaintiff need not allege the elements of

common law fraud, but, conversely, must do so if a plaintiff alleges fraudulent conduct.” Seldon

v. Home Loan Servs., Inc., 647 F. Supp. 2d 451, 469 (E.D. Pa. 2009); see also Doherty v. Allstate

Indem. Co., No. 15-5165, 2017 WL 1283942, at *31 (E.D. Pa. Apr. 6, 2017) (“A plaintiff may

state a cause of action under the UTPCPL by satisfying the elements of common-law fraud or by

otherwise alleging deceptive conduct.”).

       Defendant argues that Plaintiff’s UPTPCL claim is barred by the economic loss doctrine.

(Mot. Dismiss Br. 9.) “The economic loss doctrine ‘prohibits plaintiffs from recovering in tort

economic losses to which their entitlement flows only from a contract.’” McGuckin v. Allstate

Fire & Cas. Ins. Co., 118 F. Supp. 3d 716, 719 (E.D. Pa. 2015) (quoting Werwinski v. Ford

Motor Co., 286 F.3d 661, 671 (3d Cir. 2002)). “While the Pennsylvania Supreme Court has not

decided whether the economic loss doctrine applies to statutory claims under the UTPCPL, the

Third Circuit has predicted that the Pennsylvania Supreme Court would hold that it does.” Doe

v. The Trustees of the Univ. of Pa., 270 F. Supp. 3d 799, 829 (E.D. Pa. 2017) (citing Werwinski,

286 F.3d at 681). “Consequently, the doctrine limits a plaintiff bringing both UTPCPL and

contract claims to his or her contract claims ‘when loss of the benefit of a bargain is the

plaintiff’s sole loss.’” Doe, 270 F. Supp. 3d at 829 (quoting Bohler-Uddeholm Am., Inc. v.

Ellwood Grp., Inc., 247 F.3d 79, 104 (3d Cir. 2001)).

       As in Doe, Plaintiff here argues that “the economic loss doctrine [should not] bar h[er]

UTPCPL claim because the Pennsylvania Superior Court has concluded, since the Third Circuit




                                                 10
decided Werwinski, that the doctrine does not apply to UTPCPL claims.” Doe, 270 F. Supp. 3d

at 829 (citing Dixon v. Nw. Mut., 146 A.3d 780, 790 (Pa. Super. Ct. 2016); Knight v. Springfield

Hyundai, 81 A.3d 940, 951–52 (Pa. Super. Ct. 2013)). “Th[o]se rulings, and the lack of

guidance from the Supreme Court of Pennsylvania, have led district courts within this Circuit to

reach disparate conclusions as to whether Werwinski remains binding precedent.” Bordoni v.

Chase Home Fin. LLC, 374 F. Supp. 3d 378, 385 (E.D. Pa. 2019) (citing McDonough v. State

Farm Fire & Cas. Co., 365 F. Supp. 3d 552, 560 (E.D. Pa. 2019) (collecting cases)).

       However, as the court noted in Bordoni, “[d]istrict courts are bound by the Third

Circuit’s previous holdings ‘in the absence of a clear statement by the Pennsylvania Supreme

Court to the contrary or other persuasive evidence of a change in Pennsylvania law.’” 374 F.

Supp. 3d at 385 (emphasis in original) (quoting Smith v. Calgon Carbon Corp., 917 F.2d 1338,

1343 (3d Cir. 1990)); see also Doe, 270 F. Supp. 3d at 829 (“the Werwinski decision is binding

on the district courts in the Third Circuit until either the Pennsylvania Supreme Court or the

Third Circuit rules otherwise”) (internal quotation marks omitted); McGuckin, 118 F. Supp. 3d at

720 (“This Court concludes that, when the Third Circuit has predicted how the Pennsylvania

Supreme Court will rule on an issue, it is bound by that precedent unless one of those two courts

subsequently rules otherwise.”). Given the disagreement among district courts as to the effect of

the Superior Court’s decisions in Dixon and Knight, it seems to this Court that those decisions do

not clear the hurdle of representing “persuasive evidence of a change in Pennsylvania law” such

that Third Circuit precedent may be disregarded. Bordoni, 374 F. Supp. 3d at 385. “Moreover,

three years after Knight, the Third Circuit, albeit in a non-precedential opinion, affirmed the

dismissal of a UTPCPL claim as barred by the economic loss doctrine, citing Werwinski’s




                                                 11
binding precedent.” Id. at 386 n.4 (citing Berkery v. Verizon Commc’ns Inc., 658 F. App’x 172,

175 (3d Cir. 2016)).

       Federal Rule of Civil Procedure 15(a)(2) provides that courts “should freely give leave”

to a party to amend its pleadings “when justice so requires.” However, grounds upon which

leave to amend can be denied include “undue delay, bad faith or dilatory motive on the part of

the movant; repeated failure to cure deficiencies by amendments previously allowed; prejudice to

the opposing party; and futility.” Mullin v. Balicki, 875 F.3d 140, 149 (3d Cir. 2017) (emphasis

added). “‘Futility’ means that the complaint, as amended, would fail to state a claim upon which

relief could be granted.” Muchler v. Greenwald, 624 F. App’x 794, 799 (3d Cir. 2015) (internal

quotation marks omitted). As the Court finds it necessary to apply Third Circuit precedent

barring Plaintiff’s UTPCPL claim pursuant to the economic loss doctrine, any attempt to amend

that claim would be futile, and Count III of Plaintiff’s Complaint is accordingly dismissed with

prejudice.3

       D.      UIPA and UCSP Regulations

       Counts IV and V of Plaintiff’s Complaint purport to state claims under Pennsylvania’s

UIPA and UCSP regulations, respectively. (Compl. ¶¶ 24–35.) Defendant seeks dismissal on

both counts, arguing that neither the UIPA nor the UCSP regulations “create a private cause of

action for citizens[,] as they may only be enforced by the [Insurance] Commissioner” of

Pennsylvania. (Mot. Dismiss Br. 11.) The applicable case law makes it clear that Defendant is

correct. See Leach v. Nw. Mut. Ins. Co., 262 F. App’x 455, 459 (3d Cir. 2008) (“there is no

private right of action under the UIPA, which can only be enforced by the state insurance



3
  As the Court finds Defendant’s argument concerning the economic loss doctrine dispositive on
this count, Defendant’s other arguments concerning Plaintiff’s UTPCPL claim need not be
addressed.

                                               12
commissioner”); Upper Pottsgrove Twp. v. Int’l Fid. Ins. Co., 976 F. Supp. 2d 598, 604 (E.D. Pa.

2013) (“The UIPA does not create a private right of action but instead allows the Insurance

Commissioner to regulate bad faith claims.”); Weinberg v. Nationwide Cas. & Ins. Co., 949 F.

Supp. 2d 588, 598 (E.D. Pa. 2013) (“Courts within the Third Circuit and the Commonwealth of

Pennsylvania continue to recognize that the UIPA does not provide plaintiffs with a private cause

of action.”); Gen. Cable Corp. v. Ins. Co. of N. Am., No. 10-1958, 2010 WL 11558267, at *2

(E.D. Pa. Oct. 29, 2010) (granting a defendant’s motion to dismiss to the extent the claim relied

on the UIPA because that statute does not convey to citizens a private cause of action);

Oehlmann v. Metro. Life Ins. Co., 644 F. Supp. 2d 521, 531 (M.D. Pa. 2007) (“The UIPA does

not create a private cause of action for citizens.”); Smith v. Nationwide Mut. Fire Ins. Co., 935 F.

Supp. 616, 620 (W.D. Pa. 1996) (“it is clear that there is no private cause of action under the

UIPA or the Unfair Claims Settlement Practices Regulations”) (collecting cases); Harmon v.

State Farm Ins. Co., No. 17-4549, 2018 WL 1022580, at *5 (E.D. Pa. Feb. 22, 2018)

(“Pennsylvania’s Unfair Claims Practices Act does not create a private cause of action for [a

plaintiff]. Only Pennsylvania’s Insurance Commissioner may enforce the statute.”); Klay v. AXA

Equitable Life Ins. Co., No. 9-12, 2010 WL 3885117, at *19 (W.D. Pa. Sept. 28, 2010) (granting

motion to dismiss claims alleging violations of UCSP regulations).

       Plaintiff seeks to avoid the import of this abundance of authority by arguing that, in fact,

“the federal courts are split regarding the issue of whether the UIPA and UCSPA can be brought

as private causes of action in Pennsylvania.” (Resp. in Opp’n § III.E.) But the two federal cases

Plaintiff cites in support—Aldsworth v. State Farm Fire & Cas. Co., No. 3:13-cv-2941, 2014

WL 582792 (M.D. Pa. Feb. 14, 2014) and Militello v. Allstate Prop. & Cas. Ins. Co., No. 14-cv-

240, 2014 WL 2892386 (M.D. Pa. June 26, 2014)—unequivocally do not support Plaintiff’s




                                                 13
  contention. Neither case involved a private plaintiff attempting to assert an independent cause of

  action under either the UIPA or UCSP regulations. Rather, those cases involved claims of bad

  faith, where the courts simply stated that such claims could be premised on alleged violations of

  the UIPA. Romano v. Nationwide Mut. Fire Ins. Co., 646 A.2d 1228 (Pa. Super. Ct. 1994), the

  only other case cited by Plaintiff, is no different; and in that case the court went so far as to

  expressly reject the argument urged by Plaintiff here, stating: “It is clear that the UIPA and the

  Department of Insurance Regulations can only be enforced by the State Insurance Commissioner

  and not by way of private action.” Romano, 646 A.2d at 1232; see also Resp. in Opp’n § III.E

  (citing Romano). In short, Plaintiff has not put forth a single authority supporting her argument

  that UIPA or UCSP claims may be brought as private causes of action.

         As neither the UIPA nor the UCSP regulations provide citizens with a private right of

  action, “it is inconceivable that [Plaintiff] could allege” anything in an amended complaint that

  would bring those claims within the jurisdiction of the Court. Muchler, 624 F. App’x at 799.

  Granting Plaintiff leave to amend the UIPA and UCSP claims would be a futile exercise; Counts

  IV and V of Plaintiff’s Complaint are therefore dismissed with prejudice.


IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Dismiss is denied with respect to Count

  I of Plaintiff’s Complaint, and granted with respect to Counts II, III, IV, and V. Plaintiff is

  granted leave to amend the claim set forth in Count II only.

         An appropriate Order follows.

                                                                 BY THE COURT:


                                                                 /s/ C. Darnell Jones, II
                                                                 C. Darnell Jones, II J.



                                                    14
